916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Linda Mae EVANS, Defendant-Appellant.
No. 90-5151.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1990.Decided Oct. 23, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CR-89-20-5)
William E. Martin, Federal Public Defender, G. Alan DuBois, Assistant Federal Public Defender, Raleigh, N.C., for appellant.
Linda Kaye Teal, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Linda Mae Evans pled guilty to escape from federal custody (18 U.S.C. Sec. 751(a)) and received a prison sentence of twenty-seven months with three years supervised release to run consecutive to the sentence she was serving at the time of her escape.  She appeals;  we affirm her conviction and sentence.


2
Counsel for Evans has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he argues that the sentencing court erred in refusing to depart below the Guidelines sentence and that we should reconsider our decision in United States v. Bayerle, 898 F.2d 28 (4th Cir.1990), which forecloses review of a refusal to depart.  This we decline to do.


3
Evans was notified of her right to file a supplemental brief, but failed to exercise her right in this regard in a timely manner.  Her late motion for an extension of time to file a brief is denied.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the judgment of conviction and sentence.


4
Evans has also moved to dismiss her appointed counsel.  This motion is denied.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of her right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal arguments are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED.